DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3-8 and 11-15.

Applicants' arguments, filed 05/31/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 4-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmery et al. (FR 2872046 A1, Dec. 30, 2005) (of record) in view of Andro et al. (US 2015/0104527, Apr. 16, 2015).
Hemmery et al. disclose a composition based on seawater for the hygiene of the female genital sphere, as well as a device for its use (page 1, lines 14-15). According to a preferred aspect, said composition comprises from approximately 1700 to 1980 mg/l, preferably 1850 mg/l of magnesium, from about 550 to 650 mg/l, preferably 595 mg/l of calcium, and from about 230 to 430 mg/l, preferably 325 mg/l of potassium (page 2, lines 55-58). The concentration of divalent ions (mainly calcium and magnesium) is greater than that of natural sea water. In addition, the concentration of monovalent ions (mainly sodium and potassium) is lower than that of natural seawater (page 2, lines 38-41). The modulation of the ionic concentration is of great interest because the ions of natural seawater, in particular magnesium, potassium, and calcium can act as cofactors in the enzymatic regulation of skin and mucous membrane metabolism (page 2, lines 45-47). A process of combining a preliminary purification step with electrodialysis and nanofiltration steps makes it possible to selectively modify the concentration of various monovalent and/or divalent cations of sea water (page 2, lines 74-77). The method comprises the steps consisting in: a) selectively demineralize seawater by electrodialysis, b) acidifying the solution thus obtained by means of the dissociation of water through ion exchange membranes, and c) concentrating the solution thus obtained by nanofiltration (page 2, lines 78-79 – page 3 lines 80-81). Step a) is preceded by a preliminary step. This preliminary step is carried out by filtering the raw sea water using a granular activated card filter, allowing organic matter to be captured in its pores (i.e. filtered seawater) (page 3, lines 82-86). A device for the use of the composition, for hygiene use (i.e. cosmetic), comprises a conditioning reservoir containing said composition and a shower allowing its instillation (page 4, lines 160-162). The device may be for external use and directed towards the vulvar mucosa (i.e. topical application) (page 6, lines 227-228). 
Hemmery et al. differ from the instant claims insofar as not disclosing wherein the composition comprises potassium at a concentration less than or equal to 100 mg/l.
However, Andro et al. disclose a solution of seawater used in the treatment of mucosae (¶ [0001]). The solution based on seawater may comprise 40 to 6500 mg/l of potassium (¶ [0107]). 
Hemmery et al. disclose wherein the modulation of the ionic concentration is of great interest because of the ions of natural seawater, in particular potassium, can act as cofactors in the enzymatic regulation of skin and mucous membrane metabolism. Hemmery et al. disclose wherein about 230 to 430 mg/l potassium is a preferred amount and does not disclose wherein such amount is necessary. Accordingly, it would have been obvious to one of ordinary skill in the art to have optimized the amount of potassium in order to have other concentrations of potassium that affects enzymatic regulation of skin and mucous membrane metabolism as taught by Hemmery et al. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. It would have been prima facie obvious to one of ordinary skill in the art to have optimized the concentration of potassium to an amount as low as 40 mg/l since the composition of Hemmery et al. treats mucous membranes and 40 to 6500 mg/l potassium is an effective amount of potassium to treat mucous membranes as taught by Andro et al. 

Response to Arguments
	Applicant argues that the concentration range of Andro is so broad, namely 40 to 6500 mg/L potassium, that one of ordinary skill in the art would not have had any guidance whatsoever as hot or why to select a concentration of less than or equal to 100 mg/L as claimed, let alone with any reasonable expectation of success. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. The claimed range overlaps with the prior art range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. This is true when the prior art range is larger than the claimed range.  In cases involving overlapping ranges, we and our predecessor court have consistently held that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Therefore, since there is even a slight overlap in range, the claimed range is obvious and Applicant’s argument is unpersuasive. 

	Applicant argues that the range of potassium is more than 2-3x less than the “preferred” amount, and the single working example in Hemmery uses a potassium concentration that is, at best, 3.25x greater than the claimed range. 
  	The Examiner does not find Applicant’s argument to be persuasive. Hemmery et al. disclose wherein about 230 to 430 mg/l potassium is a preferred amount and does not disclose wherein such amount is necessary. A preferred amount is an ideal amount, but does not mean that amounts outside of the preferred amount cannot be used.  As discussed in the rejection, Hemmery et al. disclose wherein the modulation of the ionic concentration is of great interest because of the ions of natural seawater, in particular potassium, can act as cofactors in the enzymatic regulation of skin and mucous membrane metabolism. Accordingly, it would have been obvious to one of ordinary skill in the art to have optimized the amount of potassium in order to have other concentrations of potassium that affects enzymatic regulation of skin and mucous membrane metabolism as taught by Hemmery et al. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art that potassium amounts other than the preferred amount in the composition of Hemmery et al. may be used. Furthermore, a prior art reference is evaluated for all that it reasonably suggests and is not limited to working examples. Thus, Hemmery et al. disclosing a potassium concentration greater than the claimed range in a single working example does not mean that a potassium concentration that is lower cannot be used. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that adjusting one specific ion concentration, for instance potassium, from the starting seawater sample impacts the concentration of other ions, for example magnesium. One skilled in the art would have reasonably expected a decrease in magnesium in order to decrease the potassium concentration. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. The rejection states wherein the composition of Hemmery et al. is being modified. Hemmery et al. is concerned with obtaining an isotonic solution (see page 2, line 61).  Solute concentration affects tonicity. Therefore, it would have been obvious to one of ordinary skill in the art that decreasing the amount of potassium in Hemmery et al. would require increasing the amount of another ion to achieve the same tonicity as before. As such, one of ordinary skill in the art would not have decrease the magnesium concentration of Hemmery et al. Even if one were to decrease the amount of magnesium of Hemmery et al., Applicant has not shown wherein the final amount of magnesium must be less than the claimed amount. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that Andro adds to the solution based on seawater at least one compound originally immiscible with the solution, for example, a plant essential oil. Thus, one skilled in the art would have been motivated to add compounds in order to achieve the desired properties. 
	The Examiner does not find Applicant’s argument to be persuasive. The rejection states wherein the composition of Hemmery et al. is being modified and not the composition of Andro. Furthermore, the instant claims recite the transitional term “comprises,” which is open ended and does not exclude unrecited components. Therefore, even if the composition of Andro is the one being modified, Applicant’s argument would still be unpersuasive since the instant claims do not exclude additional components. 

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmery et al. (FR 2872046 A1, Dec. 30, 2005) (of record) in view of Andro et al. (US 2015/0104527, Apr. 16, 2015) and further in view of Hazzi (CA 1313142 C, Jan.26, 1993).
	The teachings of Hemmery et al. and Andro et al. are discussed above. Hemmery et al. and Andro et al. do not disclose wherein the composition is hypertonic.
However, Hazzi discloses a sterilized seawater solution used to clean and disinfect some skin infections and ulcers and to promote healing. These healing properties are associated to both the hypertonicity of seawater as well as the various elements found in its composition (Summary of the Invention). 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Hemmery et al. to be hypertonic since hypertonicity of seawater has healing properties as taught by Hazzi. 

Response to Arguments
Applicant argues that Hazzi fails to remedy the above deficiencies. 
The Examiner submits that Applicant’s arguments have been addressed above and are unpersuasive. Therefore, the rejection with Hazzi is maintained.

3.	Claim 8, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemmery et al. (FR 2872046 A1, Dec. 30, 2005) (of record) in view of Andro et al. (US 2015/0104527, Apr. 16, 2015) and further in view of Chen et al. (CN 107098445 A, Aug. 29, 2017).
	The teachings of Hemmery et al. and Andro et al. are discussed above. Hemmery et al. and Andro et al. do not disclose solution with a conductivity of 15 mS/cm to 18 mS/cm after selective electrodialysis. 
	However, Chen et al. disclose separation of magnesium form seawater by selective electrodialysis. The liquid chamber conductivity is not less than 5 ms/cm in the case of completion of separation and concentration of magnesium in seawater (abstract).
	It would have taken not more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed conductivity based on the concentration of ions desired since conductivity affects concentration of ions as taught by Chen et al. 
	In regards to instant claim 11 reciting mixing a composition derived from seawater with at least one other cosmetic ingredient, Hemmery et al. disclose wherein gynecological compositions contain a natural saline solution, an antibacterial agent, and a perfuming agent. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have mixed an antibacterial agent and/or perfuming agent with the composition of Hemmery et al. since the composition is a gynecological composition and gynecological compositions are known to comprise antibacterial agents and/or perfuming agents. 

Response to Arguments
	Applicant argues that there is no guidance in Chen to get to the claimed conductivity of 15 mS/cm to 18 mS/cm. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, concentration of magnesium in seawater affects conductivity. Therefore, this is guidance in Chen to get to the claimed conductivity and Applicant’s argument is unpersuasive. 

	Applicant argues that one skilled in the art would never have looked to Chen to solve the problem of electrodialysis of seawater solutions for use in cosmetic compositions. 
	The Examiner does not find Applicant’s argument to be persuasive. In order for a reference to be proper for use in an obvious rejection, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem), or (2) the reference is reasonably pertinent to the problem faced by the inventor (even is it is not in the same field of endeavor as the claimed invention). See MPEP 2141.01(a). As such it is not necessary for Chen to solve the problem face by the inventor if Chen is from the same field of endeavor as the claimed invention. Chen is from the same field of endeavor as the claimed invention since the claimed invention relates to obtaining a composition derived from seawater and Chen relates to modifying seawater. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Chen discloses that the liquid chamber conductivity is not less than 5 mS/cm in the case of complete separation, and more precisely, that the conductivity of the liquid chamber is 6 mS/cm.
	The Examiner does not find Applicant’s argument to be persuasive. The rejection does not state wherein one of ordinary skill in the art would modify the composition of Hemmery with the conductivity of Chen. The rejection states wherein it would have taken not more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed conductivity based on the concentration of ions desired since conductivity affects concentration of ions as taught by Chen et al. As such, Applicant’s argument is unpersuasive. 

	Conclusion
Claims 1, 3-8 and 11-15 are rejected. 
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612